CONCLUSION
After an independent review of the record, including the attorney's fee motions filed in this case, the time entries and declarations submitted by both parties, the Magistrate Judge's Report and Recommendation, and the parties' objections to the Magistrate Judge's ruling, and based on the Court's ultimate authority and discretion to award attorney's fees, defendant must pay attorney's fees in the amount of $17,000.00 plus postjudgment interest to plaintiff.
A separate order will issue.